Citation Nr: 9928197	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected internal derangement 
of the left knee.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of traumatic dislocation of the 
left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the RO which, 
in part, denied increased ratings for the service-connected 
left knee disability, then rated 10 percent disabling, and 
the left hip disability.  A personal hearing was held at the 
RO in September 1996.  By rating action in July 1999, the 
veteran was assigned an increased rating to 20 percent for 
his left knee disability, effective from September 15, 1995 
(the date of receipt of his claim for increase).  

Service connection for a left ankle disability was denied by 
the RO in March 1996.  The veteran perfected the issue for 
appeal but later withdrew the claim at the personal hearing 
in September 1996.  As the issue is no longer in appellate 
status, the Board will confine its review to the remaining 
issues as shown on the first page of this document.  

Lastly, by rating actions in August and November 1997, 
service connection was denied for degenerative joint disease 
of the back.  The veteran and his representative were 
notified of this decision and did not appeal.  


REMAND

The veteran contends that he has chronic left hip and knee 
pain on a daily basis, and that his knee gives way to some 
degree, all the time.  

The evidentiary record shows that the veteran was last 
evaluated by VA in August 1995.  Since that examination, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, when evaluating a service-connected disability 
involving a joint.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  

Because the Codes used to rate the veteran's left hip and 
knee disabilities are cast, in large measure, in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  As the prior examination did not include any 
findings pertaining to functional loss under 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that further development of 
the record is necessary.  

Additionally, the Board notes that General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Moreover, in Esteban 
v. Brown, 6 Vet.App. 259 (1994), it was determined that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  In view of the above, consideration 
should be given to the General Counsel decision for the 
veteran's left knee if arthritis is diagnosed on examination.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

While the undersigned regrets the delay caused by this 
REMAND, the record is inadequate for purposes of determining 
the degree of impairment of the service-connected left knee 
and hip disabilities.  Accordingly, the claim is REMANDED to 
the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left knee and hip 
disabilities since March 1999.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, as well 
as any VA clinical records not already of 
record, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee and left hip disabilities and a 
neurological examination to determine if 
the left hip disability for which service 
connection is granted involves 
neurological impairment as alleged by the 
veteran.  The claims folder and a copy of 
this REMAND must be made available to the 
examiners for review prior to the 
examinations.  The veteran should be 
informed of the consequences of failure 
to appear for any examination.  All 
indicated tests and studies should be 
accomplished, including x-ray studies.  

The orthopedic examiner should determine 
if there is x-ray evidence of arthritis 
of the left knee and left hip.  With 
regard to the left knee, the MRI taken in 
March 1999 should be reviewed.  If 
additional x-rays are needed todetermine 
if the veteran has arthritis of the left 
knee, they should be ordered.  The 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

	I.  The examiner should detail 
the degree of range of motion of the 
left knee and left hip.  For VA 
purposes, normal flexion of the knee 
is to 140 degrees and normal 
extension is to 0 degrees; normal 
hip flexion is to 125 degrees and 
normal abduction is to 45 degrees.  
Also, tests for stability of the 
left knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

	II.  The examiner should be 
asked to determine whether the left 
knee or left hip exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

	III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee or left hip is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

The neurological examiner should make a 
determination as to whether the service 
connected left hip disability is 
manifested by any neurological 
abnormality.  If so, the nerve affected, 
all manifestations and all functional 
impairment referable thereto should be 
discussed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left knee 
and left hip disabilities have been 
provided by the examiners and whether the 
examiners have responded to all questions 
posed.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the reports do not 
include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If 
applicable, the RO should also consider 
the General Counsel Opinion in which it 
was determined that a claimant who has 
knee arthritis and instability may be 
rated separately under DC's 5003 and 
5257.  See VAOPGCPREC 23-97.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation of § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination and the 
consequences for any failure to appear 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


